Order of the Supreme Court, Queens County, dated March 29, 1966, affirmed. In our opinion, the People sustained the burden which was theirs (see People v. Fernandez, 29 A D 2d 667) of showing beyond a reasonable doubt that defendant’s statement was voluntary. We are also of the view that the trial court’s opinion sufficiently set forth its findings of fact and conclusions of law, as required by People v. Huntley (15 N Y 2d 72, 77). Beldock, P. J., Brennan, Rabin, Hopkins and Martuscello, JJ., concur.